DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are illegible. The figures are all quite blurry and the lettering is too small to be read in some cases.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected because it does not end in a period. Therefore, it is unclear whether there is something missing from the claim.
Claims 16-18 are rejected because they depend on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chiu et al., U.S. Pat. App. Pub. No. 2014/0122753 A1.
As per claim 10, Chiu shows a server (fig.4) comprising: a baseboard management controller (BMC) (411); and a first hard disk (430), wherein the BMC is configured to generate a first set of data including at least one configuration data relating to at least one hardware of the server, wherein the BMC is configured to configure at least one hardware of the server 
As for claim 11, the argument for claim 10 applies. Chiu also shows that the BMC is configured to generate the first set of data (paragraphs [0024-0025,0036-0038]). Chiu shows all of the elements recited in claim 11.
As for claim 12, the argument for claim 10 applies. Chiu also shows that the first set of data is stored in the first hard disk (paragraphs [0024-0025,0036-0038]). Chiu shows all of the elements recited in claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Miller et al., U.S. Pat. App. Pub. No. 2018/0060079 A1.

Miller shows a system for initializing and configuring replacement motherboards where configuration data is stored in an EFI system partition in a HDD (fig.3,(318) and paragraphs [0042,0054]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to store the first set of data in an EFI partition of the first hard disk as shown by Miller in the system of Chiu in order to be able to access the data during booting.

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chui in view of Cagle, U.S. Pat. No. 6,543,004 B1.
As for claim 15, the argument for claim 10 applies. Chiu does not specifically show that the first hard disk is replaceable by a second hard disk with a second set of data, and the server is configured to be booted and at least one hardware of the server is configured to according to the second set of data.
Cagle shows replacing a first hard disk with a second hard disk with a second set of data and the server (second server in Cagle) is configured to be booted and the hardware is configured according to the second set of data (col. 9, lines 6-44 where swapping out a first disk of the second server with the hard disk from the malfunctioned first server allows for the setting of the first server to be installed in the replacement server).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to replace the hard disk of a server with another hard drive to boot the server and configure the hardware as shown by Cagle in the system of Chiu in order to install the settings from the original server into the replacement server for faster set up of the new server (Cagle, col.9).

.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cagle et al., in view of Chiu et al. [cited above].
As per claim 1, Cagle shows a method of replacing a first server in a network by a second server the method comprising: generating a set of data including at least one configuration data relating to at least one hardware of the first server; the first server configuring the at least one hardware of the first server according to the set of data; and booting the second server and configuring at least one hardware of the second server according to the set of data (fig.4, col.8, lines 12-16 and col.9, lines 6-44).
Cagle does not specifically show that each of the first server and the second server including at least a baseboard management controller (BMC), and the BMC of first server configuring the hardware of the first server according to the set of data.
It is noted that BMC’s are typical parts of computers and servers that operate to handle system boot processing and other background tasks.
Chiu shows a server system that includes a BMC (e.g. fig.4,411).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to include a BMC as shown by Chiu in the servers of Cagle in order to perform conventional system functions.
As for claim 2, the argument for claim 1 applies. Cagle shows that the first server generates the set of data (col.9 as noted above). 
Cagle does not specifically show that the BMC of the first server generates the data.

It would have been obvious to one of ordinary skill in the art at the time of filing of the application to include a BMC as shown by Chiu in the servers of Cagle in order to perform conventional system functions.

As for claim 3, the argument for claim 1 applies. Cagle also shows storing the set of data in a hard disk of the first server (col.9 as noted above).

As for claim 4, the argument for claim 3 applies. Cagle also shows removing a hard disk from the first server and connecting the hard disk with the second server (col.9).

As for claim 7, the argument for claim 1 applies. Cagle shows the second server configuring the at least one hardware of the second server according to the set of data (col.9).
Cagle does not specifically show the BMC of second server performing the function.
Chiu shows a server system that includes a BMC (e.g. fig.4,411).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to include a BMC as shown by Chiu in the servers of Cagle in order to perform conventional system functions.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cagle in view of Chui further in view of Miller.
As for claim 5, the argument for claim 3 applies. Neither Cagle nor Chui shows that the set of data is stored in an extensible firmware interface (EFI) system partition of the hard disk.
Miller shows a system for initializing and configuring replacement motherboards where configuration data is stored in an EFI system partition in a HDD (fig.3,(318) and paragraphs [0042,0054]).
.

Allowable Subject Matter
Claims 6,8,9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant is reminded of the duty to disclose information material to the patentability of the claims of which they are aware as required by 37 CFR 1.56.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martinez et al. shows configuring a replacement motherboard.
Yu et al. shows updating computer system SMBIOS.
Huang et al. shows a BMC that stores a parameter set in nonvolatile memory on a motherboard which is an EEPROM, not a HDD.
Suryanarayana et al. shows booting and BIOS/UEFI initialization.
Henrickson shows backing up a current computer data/configuration for migration to a new computer after a failure.
Yeh et al. shows a server with a BMC that controls sending data to a storage device or field replaceable unit.
Lin et al. shows a system for handling replacement of a server.

Wang et al. shows BMCs preconfiguring hardware and speeding up server discovery prior to BIOS booting.
The Taiwanese document to Huang et al shows a BMC on a server motherboard where the BMC stores plural configuration files which can be loaded as required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/GLENN A. AUVE/Primary Examiner, Art Unit 2186